                    Case: 1:19-cv-05022 Document #: 27 Filed: 06/01/20 Page 1 of 1 PageID #:257
                                               CERTIFICATE OF NON SERVICE

UNITED STATES DISTRICT COURT                                                              Case #: 19-cv-5022
NORTHERN DISTRICT OF ILLINOIS

                                           Republic Technologies (NA), LLC and Sream, Inc.
                                                                                                                       Plaintiff
                                                                    vs.

                                            M S News and Tobacco, Inc. and Shazi Mateen
                                                                                                                     Defendant

The undersigned, being first duly sworn, on oath deposes and says: that s(he) is now and at all the times herein mentioned was a
citizen of the United States, over the age of eighteen, not an officer of plaintiff corporation, not a party to nor interested in the above
entitled action, and is competent to be witness therein.

Affiant states s(he) attempted to serve M S News and Tobacco, Inc., at 602 N Pinecrest Road, Bolingbrook, IL 60440, with the
Summons & Second Amended Complaint for Injunctive Relief and Damages and after due search, careful inquiry and diligent
attempts, was unable to effect service for the following reasons:
 05/12/2020     08:20 AM     Address is a single family home. No answer at door, Mateen's Mercedes and BMW are parked in the
                             driveway.
 05/15/2020     03:40 PM     No answer at door, front shades are drawn. Both defendant vehicles are parked in the driveway.
 05/18/2020     11:40 AM     Three vehicles in driveway including both defendant vehicles. No answer at door. Called possible
                             defendant phone number 630-748-9043 and left a voicemail.
 05/20/2020     03:15 PM     No answer at door. Mercedes is parked in the driveway.
 05/22/2020     05:25 PM     No answer at door. Mercedes is parked in the driveway.
 05/25/2020     01:25 PM     No answer at door. 3 vehicles are parked in the driveway including both defendant vehicles.
 05/28/2020     08:20 AM     No answer at door. Same three vehicles are parked in the driveway including both defendant vehicles.

                                                                          I declare under penalties of perjury that the information contained
        Judicial Attorney Services, Inc.                                  herein is true and correct.
        2100 Manchester Rd., Ste 505
        Wheaton, IL 60187
        (630) 221-9007
                                                                          Signature:
                                                                                                    Jacob Osojnak
                                                                                              Registration No: 115.002263




CLIENT: Langone, Johnson & Cassidy, LLC                                                                                            Job #: 436373
FILE #:
